DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species (b), corresponding to the fiber optic probe of Figures 3 and 4, in the reply filed on November 4, 2022 is acknowledged and appreciated. It is noted, however, that the window block recited by claims 9 and 20 appears to read upon previously restricted Species (c) corresponding to the embodiment of Figure 9. Accordingly, claims 9 and 20 are constructively withdrawn from further consideration as being drawn to a non-elected species, there being no allowable generic or linking claim. It is respectfully requested that applicant confirm or traverse the examiner’s withdrawal of claims 9 and 20 in applicant’s next response. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the alignment feature aperture" in the last line of the claim but no alignment feature is previously set forth by the claims.  Therefore, there is insufficient antecedent basis for this limitation in the claim. For purposes of this examination, the “alignment feature aperture” has been interpreted as referring back to the lens aperture recited in claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 10-13, and 17-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 8,432,542 to Marple et al. (hereinafter “Marple”).
In re claim 1, Marple discloses a fiber optic probe, see FIG. 1B and FIG. 5,  having a distal sampling end, a proximal end, a light delivery path therethrough, and a light collection path therethrough, the fiber optic probe comprising: 
a window (102/502) disposed at the distal sampling end of the fiber optic probe, the window (102/502) having a distal end and a proximal end (“The probe may optionally further include one or more optional lenses distal to the distal end of the front GRIN lens …. and/or optical assemblies such as side viewing assemblies including prisms, mirrors or the like, one or more windows”); 
a lens (522) disposed near the proximal end of the window (102/502), the lens (522) having a distal end, a proximal end, and an aperture (“longitudinal hole”); 
a light delivery optical fiber (533) having a distal end and a proximal end, the distal end being received by the lens aperture; 
an optical isolator (“outer light delivery component tube, like 131 in FIG. 1E”) provided within the lens aperture to optically isolate the light delivery path and the light collection path; and 
a collection optical fiber (524) in optical communication with the lens (522) and window (102/502).  See columns 6-11 and columns 16-17 of Marple for further details. 

In re claim 3, the lens (522) is at least one of refractive, reflective, or totally internally reflective.

In re claim 6, Marple further suggests an emission filter disposed at a distal end of the light delivery optical fiber (533) (“In one variation, the distal end of the light delivery optical fiber is in optical communication with the proximal end of the front GRIN lens, one or more filters, lenses or polarizers optionally disposed provided there between”). 

In re claim 7, the light delivery optical fiber (533) emits laser light at or forward of the distal end of the lens (522) through path (540).

In re claim 10, Marple discloses a core tube that is friction fitted into the lens aperture (“outer light delivery component tube, like 131 in FIG. 1E”).

In re claim 11, Marple discloses a fiber optic probe having a distal sampling end, a proximal end, a light delivery path therethrough, and a light collection path therethrough, see FIG. 1B and FIG. 5, the fiber optic probe comprising: 
a window (102/502) disposed at the distal end of the lens collection filter, the window (102/502) having a distal end and a proximal end (“The probe may optionally further include one or more optional lenses distal to the distal end of the front GRIN lens …. and/or optical assemblies such as side viewing assemblies including prisms, mirrors or the like, one or more windows”); 
a lens (503) disposed near the proximal end of the window (102/502), the lens (503) having a distal end and a proximal end; 
an alignment feature (lens 522) having an aperture (“longitudinal hole”), the alignment feature (lens 522) being affixed to the lens (503); 
a light delivery optical fiber (533) having a distal end and a proximal end, the distal end passing through the aperture defined in the alignment feature (lens 522); and 
a collection optical fiber (524) in optical communication with the lens (503) and window (102/502). See columns 6-11 and columns 16-17 of Marple for further details.

In re claim 12, Marple further suggests a lens collection filter disposed between the window (102/502) and the lens (503), the lens collection filter having a distal end and a proximal end (“Various filters, windows and/or polarizers may be provided between optically communicating components of the probe. The probe may optionally further include one or more optional lenses distal to the distal end of the front GRIN lens …and/or optical assemblies such as side viewing assemblies including prisms, mirrors or the like, one or more windows, and/or filters”).
In re claim 13, the lens (503) is at least one of refractive, reflective, or totally internally reflective.

In re claim 17, Marple further discloses a core tube that is friction fitted into the alignment feature aperture (“outer light delivery component tube, like 131 in FIG. 1E”).

In re claim 18, the light delivery optical fiber (533) emits laser light at or forward of the distal end of the lens (503) through path (540).

In re claim 19, Marple further suggests an emission filter disposed at or near a distal end of the light delivery optical fiber (533) (“Various filters, windows and/or polarizers may be provided between optically communicating components of the probe. The probe may optionally further include one or more optional lenses distal to the distal end of the front GRIN lens …and/or optical assemblies such as side viewing assemblies including prisms, mirrors or the like, one or more windows, and/or filters”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marple as applied to claims 1 and 11 above, and further in view of Patent Pub. No. US 2011/0135244 A1 to Marple (hereinafter “Marple II”).
In re claims 4 and 15, Marple only differs in that he does not teach his collection optical fiber (524) is provided in a multi-ring arrangement. Marple II, on the other hand, teaches a collection optical fiber (400) provided in a multi-ring arrangement. See FIG. 1B of Marple II.  In order to collect as much light as possible, the collection optical fiber (524) of Marple would have been provided in the same multi-ring arrangement taught by Marple II, thereby obtaining the invention specified by claims 4 and 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 4 and 15 in view of Marple combined with Marple II.

In re claim 16, as seen in FIG. 1B of Marple II, the multi-ring arrangement includes an inner ring and an outer ring, wherein the inner ring inherently corresponds to some first depth measurement and the outer ring inherently corresponds to some second depth measurement since any depth measurements can be used as the claimed depth measurements. Thus, Marple II also reads upon the first depth measurement being greater than the second depth measurement since any depth measurements could be used as the claimed depth measurements. Therefore, claim 16 is also considered obvious in view of Marple combined with Marple II for the same reasons mentioned with respect to claim 15.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marple as applied to claims 1 and 11 above, and further in view of Patent Pub. No. US 2017/0224220 A1 to Tunnell et al. (hereinafter “Tunnell”).
In re claims 5 and 14, Marple only differs in that he does not teach a fiber collection filter disposed between his lens (522 or 503) and the collection optical fiber (524), the fiber collection filter having a distal end and a proximal end. Tunnell, on the other hand, teaches a fiber collection filter (170) disposed between his lens (180) and his collection optical fiber (150), the fiber collection filter (170) having a distal end and a proximal end. See FIG. 1B of Tunnell.  In order to use and/or filter a Xenon white light source, the fiber collection filter (170) of Tunnell would have been disposed between the (522 or 503) and the collection optical fiber (524) of Marple, thereby obtaining the invention specified by claims 5 and 14.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 5 and 14 in view of Marple combined with Tunnell. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,460,640 to Marple et al. (hereinafter “the ‘640 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same disclosure and the same embodiment(s). It would have been obvious to modify the invention(s) of the ‘640 patent claims to include additional unclaimed aspects from the underlying embodiment(s) of the ‘640 patent claims, thereby obtaining the invention specified by pending claims 1-8 and 10-19.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1-8 and 10-19 in view of claims 1-30 of the ‘640 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/
Primary Examiner
Art Unit 2874                                                                                                                                                                                                        

or
November 19, 2022